The order of reference to the Official Referee is not appealable. (Haubrich v. Haubrich, 267 App. Div. 872; Carretta v. Evans, 254 App. Div. 773; Matter of Greenwald [United Kitchen Equipment Co.], 248 App. Div. 904; Luttenberger v. Alpert Woodworking Corp., 252 App. Div. 862.) The order appealed from is not in form to permit this court to pass upon the question of the power of Special Term to adopt the procedure followed, in the face of substantial dispute and real controversy as to the existence of any indebtedness from the third party to the judgment debtor. (Kenney v. South Shore Natural Gas & Fuel Co., 201 N. Y. 89, 92; Drivas v. Lekas, 265 App. Div. 818; Haubrich v. Haubrich, supra.) In the event that hearings be had before the Official Referee, appellants may by proper objection before the Referee avoid consent and acquiescence in the adopted practice. (Matter of Powley v. Dorland Bldg. Co., 281 N. Y. 423.) Nolan, P. J., Johnston, Adel, Sneed and MacCrate, JJ., concur.